UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6090


GARY LYNN PALMER,

                Plaintiff – Appellant,

          v.

GEORGE TRENT, North Central Regional Jail, Administrator –
Medical; IMPROPER TRAINED NURSES (ALL), which are employed
here at North Central Regional Jail,

                Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:08-cv-00089-REM-JES)


Submitted:   June 21, 2010                       Decided:   June 28, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Lynn Palmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary Lynn Palmer appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.      § 1983     (2006)   complaint.           We   have

reviewed the record and find no reversible error.                        Accordingly,

we deny Palmer’s motion for records at government expense, his

motion for appointment of counsel, and his motion for default

judgment    and   affirm        for   the   reasons     stated      by   the   district

court.     Palmer v. Trent, No. 2:08-cv-00089-REM-JES (N.D. W. Va.

Jan. 6, 2010).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and    argument       would   not   aid    the   decisional

process.

                                                                               AFFIRMED




                                            2